DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3, 5-11, 13, 16, 19, 22, 25, 28, 31 and 33-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to delete the mechanism for rotating and adding the opposing face is under the disk like susceptor such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on WIPO WO2006/065014 to Baek in view of United States Patent No. 6090211 to Kamei.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a material gas introduction portion in claim 1, interpreted as 48 from page 25, line 12, which appears to be a tube with a hole 48A as shown in Fig. 7
an exhaust portion in claim 1, interpreted as 38, page 26 line 7, which appears to be a circumferential opening between 20 and 30 in Fig. 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 13, 16, 19, 22, 25, 28, 31 and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites a “material gas introduction portion” initially and then a “gas introduction portion.”  There is insufficient antecedent basis for this limitation in the claim as “a material gas introduction portion” is different from “a gas introduction portion.” It appears that the first recitation, “a material gas introduction portion” should be interpreted as “a gas introduction portion” as the Specification does not talk about “a material gas introduction portion.” 
For the purposes of examining based on the merits, a “material gas introduction portion” will be interpreted as a “gas introduction portion.” Claims 3, 5-11, 13, 16, 19, 22, 25, 28, 31 and 33-39 are rejected based in part due to their dependency on Claim 1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13, 16, 19, 2, 25, 28, 31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO2006/065014 to Baek in view of United States Patent No. 6090211 to Kamei. United States Patent No. 8092598 to Baek is relied upon as the English Language equivalent thereof.
In regards to Claim 1, Baek teaches vapor phase film deposition apparatus Fig. 5 (Col. 1 lines 19-21), comprising: a disk-like susceptor 200 which has a wafer holder (recess for substrate, show in Fig.1-4 as 4) for holding a substrate for film deposition, an opposing face (bottom of 500) which opposes a film deposition surface (top of 4 on 200) 


    PNG
    media_image1.png
    623
    1037
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    985
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    524
    598
    media_image3.png
    Greyscale



Baek does not expressly teach that the opposing face is under the disk like susceptor.
Kamei teaches a vapor phase film deposition apparatus Fig. 1, 2, (and Fig. 4, 5 for the mechanism of rotation) (gas semiconductor growth, epitaxy, Col. 1 lines 20-40) comprising: a disk-like susceptor 15 which has a wafer holder 13 for holding a substrate 19 for film deposition, a mechanism as shown in Fig. 4, 5 for rotation, Col. 5 lines 16-29) which allows the substrate to rotate by itself and revolve around (as each individual 
Kamei also expressly teaches that the processing gas is supplied under the substrate, i.e., the opposing face is under the disk like susceptor, as shown in Fig. 1.
As it is known to provide a disk like susceptor above an opposing face, as taught by Kamei, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Baek as taught by Kamei to make the opposing face is under the disk like susceptor. One would be motivated to do so in order to so for the purposes of arranging the disk like susceptor in the reactor with the processing gas. See MPEP 2143, Exemplary Rationales A-G. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the disk like susceptor above the opposing face, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).  MPEP 2144.04-VI (c).
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Baek teaches that the film deposition is based on chemical vapor growth (Col. 1 line 19-Col. 2 line 10).

However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of film created or gas used is not considered a positive limitation and the apparatus of Baek in view of Kamei would be capable of processing a compound semiconductor and oxidation film or a material gas that contains an organic metal, based on user selection of the type of gas or film processing, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 8-11 and 22, 25, 28, and 31, Baek teaches a member which constitutes the opposing face and the injector is selected from the group consisting graphite or silicon carbide (Col. 9 lines 60-65).
In regards to Claim 33, Baek teach the flow channel spreads radially from the center of the opposing face, as shown in the gas arrows in Fig. 9.

In regards to Claim 35, Baek teaches a cross section of the recessed and raised profiles is a trapezoid (as the plan view of these profiles is a wedge, such that a vertical cross section would create a trapezoid as the curved inner and outer sides would not be parallel, but the top and bottom sides are), and wherein a fillet is provided at the edges of the recessed and raised profiles, as generally shown by the rounded junction portions of 420 and 520 and as part of the curvature of the inner and outer radial portions of the profiles, as broadly recited.
In regards to Claim 36, Baek teaches wherein an area ratio of the raised profiles to the recessed profiles is 1:1, as generally shown in Fig. 6.
In regards to Claim 37, Baek teaches a higher ratio of height of the flow channel at the recessed profiles to that at the raised profiles (as shown in the differences in the raised as recessed height portions of Fig. 8), and wherein a height ratio of the raised profiles to the recessed profiles is about 1 : 2, as generally shown in the portion of the recessed profile under 418 and the raised profile at 410 being approximately twice as much.
In regards to Claim 38, Baek teaches that a height between the opposing face a height of the raised profiles is below at least 3 mm (Col. 8 lines 29-34), such that the height of the raised profiles is 3 mm or less, as broadly recited, as the height of the raised profiles is broadly interpreted as the height between the raised profile on the opposing face and the substrate, and the recessed profile is at least greater than the 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Because the height of the raised profile is a result effective variable, as per the teachings of Baek above, and because the profiles are structurally connected, but the height of the raised profile and the recessed profile would be result effective variables in preventing mixing, and routine skill in the part would produce a height of the recessed profiles is 5mm to 40mm. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 39, Baek does not expressly teach a second injector member is provided under the disk-like injector, and wherein recessed profiles and raised profiles are radially formed on the second injector member in an alternative manner.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the disk like injector with a second injector member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  Duplicating the first disk like injector to produce a second disk like injector would implicitly place the second disk like injector underneath . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 7862657 to Onomura, which also teaches a gas injector below a susceptor, see wedges of Fig. 7A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716